DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
APPEARANCE DETECTION THRESHOLD APPARATUS, METHOD, AND NON-TRANSITORY STORAGE MEDIUM
	


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to detecting a person. 
The following is an examiner's statement of reasons for allowance: The present invention is directed towards person detection based on a first threshold and second threshold, wherein the first threshold value is more than the second threshold value.
The closest prior art, Yokozeki et al. (US 2018/0204053) is a related system.   The Yokozeki system teaches setting a first threshold value as the predetermined threshold value for person detection, and second threshold that is lower than the first threshold value.

However, Yokozeki fails to address: 
“wherein the processor is further configured to execute the instructions to determine that the data of the detected person is stored in the storage unit, in a case in which the extracted feature value is determined by the processor to satisfy at least one of a condition A and a condition B and is stored in the storage unit,
wherein the condition A indicates that for at least one type of feature value among a plurality of types of feature values, a similarity with the extracted feature value is equal to or more than a threshold value F,
wherein the condition B indicates that for at least two types of feature values among the plurality of types of feature values, a similarity with the extracted feature value is equal to or more than a threshold value L,
wherein the threshold value L is defined for each of the plurality of types of feature values,
wherein the threshold value F is defined for each of the plurality of types of feature values, and
wherein the threshold value F is more than the threshold value L.”





These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663